Citation Nr: 9923154
Decision Date: 08/16/99	Archive Date: 11/08/99

DOCKET NO. 90-28 919               DATE  

On appeal from the Department of Veterans Affairs Regional Office
in Togus, Maine

THE ISSUES

1. Entitlement to an increased evaluation for rheumatoid arthritis
of multiple joints, evaluated as 60 percent disabling.

2. Entitlement to an increased evaluation for arthritis of the
cervical spine, with radiculopathy, evaluated as 40 percent
disabling.

3. Entitlement to a combined evaluation in excess of 20 percent for
Sjogren's syndrome, that is, entitlement to an evaluation in excess
of 10 percent for dry mouth and to an evaluation in excess of 10
percent for eye manifestations.

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to May 1956 and
from October 1956 to November 1964 and from March 1979 to January
1988.

This appeal arose from a rating decision in May 1990 by the
Department of Veterans Affairs (VA) Regional Office (RO) in Togus,
Maine.

By a decision of July 2, 1991, the Board of Veterans'Appeals
(Board) denied all benefits sought by the veteran. Thereafter, he
appealed the aforementioned decision to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals before March 1, 1999) (Court) which, upon a motion
by the Secretary of Veterans Affairs, which was not opposed by the
veteran-appellant, vacated the Board's decision of July 2, 1991,
and remanded the case to the Board for further evidentiary
development and readjudication of the veteran's claims. [redacted])

In June 1994, the Board remanded the case to the RO. The case was
returned to the Board in January 1996.

While the case was in remand status, a rating decision in March
1995 granted the veteran's claim of entitlement to a total
disability evaluation based on individual unemployability due to
service-connected disabilities. Also, while the case was in remand
status, a rating decision in October 1995 assigned an evaluation of
50 percent for Raynaud's disease, and, in a statement received in
November 1995, the veteran withdrew from appellate status a claim
of entitlement to an increased rating for Raynaud's disease.

2 -

By a decision of May 17, 1996, the Board denied the veteran's
claims for increased evaluations for rheumatoid arthritis of
multiple joints and Sjogren's syndrome and granted an evaluation of
40 percent for arthritis of the cervical spine, with radiculopathy.
The veteran appealed the Board!s decision to the Court, which, upon
a motion for remand by the Secretary of Veterans' Affairs, which
was not opposed by the veteran/appellant, vacated the Board's May
17, 1996, decision and remanded the case to the Board for further
proceedings. [redacted].

In July 1997, the Board remanded the case to the RO for further
evidentiary development and readjudication. The case was returned
to the Board in July 1998.

By a decision of October 7, 1998, the Board: granted a separate
evaluation of 10 percent for the effects of Sjogren's syndrome on
the mouth and, also, a separate evaluation of 10 percent for the
effects of Sjogren's syndrome on the eyes; and remanded to the RO
for further development of the evidence the veteran's claims for
increased evaluations for rheumatoid arthritis of multiple joints
and for arthritis of the cervical spine, with radiculopathy. The
veteran appealed the Board's October 7, 1998, decision to the
Court, which vacated the Board's decision on the veteran's claim
for an increased evaluation for Sjogren's syndrome and remanded the
case to the Board for further proceedings. [redacted])

The Board notes that, while the case was previously in remand
status, a VA specialist in rheumatology, who examined the veteran
in January 1998, made findings of: Extremely dry skin of the hands
and feet with scaling; quite dry skin of the face; onychodystrophy
of the toenails and erythema of the soles of the feet and the
hands. In a letter to the RO dated in July 1998, the veteran
asserted that a skin disorder, manifested by dry, scaly, skin and
a rash, is secondary to service- connected Sjogren's syndrome. That
claim is referred to the RO for appropriate action.

3 -

The issues of entitlement to increased ratings for rheumatoid
arthritis of multiple joints and arthritis of the cervical spine,
with radiculopathy, will be addressed in the remand portion of this
decision.

FINDING OF FACT

Sjogren's syndrome is primarily manifested by xerostomia,
blepharitis, and kerato-conjunctivitis.

CONCLUSIONS OF LAW

1. A separate evaluation in excess of 10 percent is not warranted
for the effects of Sjogren's syndrome on the mouth. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. 4.119, Diagnostic Code 7806
(1998).

2. A separate evaluation of 20 percent is warranted for the effects
of Sjogren's syndrome on the eyes. 38 U.S.C.A. 1155, 5107; 38
C.F.R. 4.84a, Diagnostic Codes 6018, 6025 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim for an
increased rating for Sjogren's syndrome is well grounded within the
meaning of 38 U.S.C.A. 5107(a). That is, he has presented a claim
which is plausible. The Board is satisfied that all relevant facts
have been developed with regard to this issue. No further
assistance to the veteran is required to comply with the duty to
assist the veteran mandated by 38 U.S.C.A. 5107(a).

The veteran contends that Sjogren's syndrome is more severe than is
reflected by the currently assigned evaluation. He states that the
disability is manifested by a

4 -

dry mouth, dry eyes, with blepharitis, and a dry throat. He also
states that Sjogren's syndrome should be rated as arthritis.

The record discloses that in November 1988 a VA medical center
referred the veteran to Geoffrey Gratwick, M. D., a private
physician. Dr. Gratwick examined the veteran and reported a
diagnostic impression of symmetrical polyarthritis, which basically
represented rheumatoid arthritis. Sjogren's syndrome was also
diagnosed, which was suspected to be secondary to symmetrical
polyarthritis.

In June 1989, a VA eye examination reported that the veteran had
keratoconjunctivitis-sicca, with blepharitis.

At a personal hearing in January 1990, the veteran testified that
he often had a dry throat.

In March 1990, a VA ophthalmologist diagnosed "dry eye syndrome."

A rating decision in May 1990 assigned a rating of 10 percent for
Sjogren's syndrome.

At a VA examination in September 1991, the lids of the eyes
appeared dry; the mouth was very dry. The assessment was Sjogren's
syndrome.

At a VA joints examination in October 1994, oral mucosa were intact
and the tongue was well papillated. Impressions included Sjogren's
syndrome.

At an examination in January 1998 by a VA specialist in
orthopedics, the veteran indicated that he had dryness in his eyes
and a feeling "like grit" in his eyes. He also had episodes of
blepharitis. Impressions included Sjogren's syndrome.

At an examination in January 1998 by a VA specialist in
rheumatology, the veteran indicated that dryness of the eyes and
mouth continued to be a problem, but he had not had infections or
injury to those mucosal surfaces. On examination, the sclerae

and conjunctiva of the eyes were slightly dry; the oral mucosa was
dry, and the tongue was papillated. Impressions included Sjogren's
syndrome.

At a VA ophthalmological examination in February 1998, the only
findings were decreased tear production, causing dryness of the
eyes. The veteran indicated that the condition had improved, and he
was using artificial tears less frequently.

In March 1998, the VA orthopedic examiner reported that Sjogren's
syndrome was characterized primarily by xerostomia (dry mouth),
blepharitis, (inflammation of the eyelids), and kerato-
conjunctivitis (inflammation of conjunctiva) and that no mucosal or
conjunctival lesions, sores or ulcerations had developed.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Separate diagnostic
codes identify the various disabilities and the criteria for
specific ratings.

Applicable regulations provide that, when an unlisted condition is
encountered, it will be permissible to rate under a closely related
disease or injury in which not only the functions affected, but the
anatomical localization and symptomatology are closely analogous.
38 C.F.R. 4.20.

Diagnostic Code 6018 provides a maximum schedular evaluation of 10
percent for chronic conjunctivitis as an active process. Due to the
veteran's symptom of dry eyes, Diagnostic Code 6018 has been
utilized by analogy, and a rating of 10 percent under that code is
in effect.

Diagnostic Code 6025, pertaining to epiphora (interference with a
lacrimal duct from any cause) is also for consideration. Epiphora,
which is defined as an abnormal overflow of tears down the cheek,
mainly due to stricture of the lacrimal passages, Dorland's
Illustrated Medical Dictionary 569 (27th ed. 1988), is the opposite
of the veteran's condition, dryness of the eyes. Nevertheless,
Diagnostic Code 6025 is the only code for malfunction of the
lacrimal ducts.

6 -

Diagnostic Code 6025 provides a maximum schedular evaluation of 20
percent for bilateral epiphora. As the veteran has dryness of both
eyes as an effect of service connected Sjogren's syndrome, a
separate evaluation of 20 percent for the effects of Sjogren's
syndrome on the eyes will be assigned. 38 U.S.C.A. 1155; 38 C.F.R.
4.84a, Diagnostic Codes 6018, 6025.

With reference to the veteran's dry mouth, Sjogren's syndrome may
be rated as analogous to a skin disorder. Diagnostic Code 7806,
pertaining to eczema, under which multiple other skin disorders are
also rated, is, the Board finds, an appropriate code to rate
dryness of the mouth, because Diagnostic Code 7200, pertaining to
injuries of the mouth, would not be an appropriate code to be used
to rate dryness of the mouth. Diagnostic Code 7200 provides that
mouth injuries shall be rated as for disfigurement and impairment
of function of mastication, but there has been no clinical finding
in the veteran's case that disfigurement of the mouth and
impairment of mastication are residual effects of Sjogren's
syndrome.

Diagnostic Code 7806 provides that a 10 percent evaluation is
warranted for eczema with exfoliation, exudation or itching and
involvement of an exposed surface or extensive area. A 30 percent
evaluation requires constant exudation or itching, extensive
lesions, or marked disfigurement. The veteran's dry mouth is not,
in the Board!s view, equivalent to a 30 percent disabling skin
disorder, as it does not impose significant impairment.

The disabilities of the eyes and mouth, which are manifestations of
Sjogren's syndrome, are distinct impairments and do not involve
overlapping symptomatology. Therefore, the regulatory prohibition
of rating the same disease or injury under various diagnoses
("pyramiding"), does not preclude separate ratings. 3 8 C.F.R.
4.14. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). The
Board concludes that a separate 20 percent rating for dry eyes as
a manifestation of Sjogren's syndrome should be granted, but a
separate rating in excess of 10 percent for the effects of
Sjogren's syndrome on the mouth should be

7 -

denied. 38 U.S.C.A. 1155; 38 C.F.R. 4.84(a), 4.119, Diagnostic
Codes 6108, 6025,7806.

The potential application of various other provisions of Title 38
of the Code of Federal Regulations (1998) has been considered,
whether or not they were raised by the veteran, as required by
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the
provisions of 38 C.F.R. 3.321(b)(1). However, the Board finds that,
in the veteran's case, the disability picture presented by a dry
mouth and dry eyes, and as manifestations of Sjogren's syndrome, is
not so exceptional or unusual as to warrant a referral for an
evaluation on an extraschedular basis. The Board is therefore not
required to remand this matter to the RO for the procedural actions
outlined in 38 C.F.R. 3.321 (b)(1). See Bagwell v. Brown, 9 Vet.
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The veteran has requested that his Sjogren's syndrome be rated
under Diagnostic Code 5009, pertaining to other types of arthritis.
He has referred to a dictionary definition of Sjogren's syndrome as
a chronic inflammatory disease characterized by a reduction in
lacrimal secretion and abnormal dryness of the mouth which is often
associated with rheumatoid arthritis. However, a separate
disability evaluation for rheumatoid arthritis of multiple joints
is already in effect, and to rate Sjogren's syndrome as arthritis
would, the Board finds, violate the rule against pyramiding. See 38
C.F.R. 4.14. (The veteran's claim of entitlement to an increased
evaluation for rheumatoid arthritis of multiple joints is addressed
below in the Remand portion of this decision.)

ORDER

A separate evaluation in excess of 10 percent for the effects of
Sjogren's syndrome on the mouth is denied.

A separate evaluation of 20 percent for the effects of Sjogren's
syndrome on the eyes is granted, subject to governing criteria for
the payment of monetary awards.

-8-

REMAND

With reference to the veteran's claim for an increased rating for
rheumatoid arthritis of multiple joints, the Secretary's motion for
remand, granted by the Court in February 1997, stated that, under
Diagnostic Code 5002, not only should rheumatoid arthritis be rated
as an active process, but chronic residuals of rheumatoid
arthritis, such as limitation of motion, should be rated under the
appropriate diagnostic codes for the specific joints involved.

A VA orthopedic specialist, who examined the veteran in January
1998, reported the range of motion for the shoulders, wrists,
elbows, hands, ankles, feet, knees and hips. A VA specialist in
rheumatology, who examined the veteran in January 1998, reported in
June 1998 that X-rays showed osteoarthritis of the hands, knees and
feet, and the veteran's complaints of stiffness of those joints may
relate to osteoarthritis rather than to service-connected
rheumatoid arthritis. She also reported that limitation of motion
of the shoulders may be related to degenerative disease as well as
to rheumatoid disease.

In a letter to the RO dated in July 1998, the veteran asserted that
any osteoarthritis which he has in any joint is secondary to
service-connected rheumatoid arthritis. The Board finds that he has
thus asserted a claim of entitlement to service connection for
osteoarthritis of multiple peripheral joints as secondary to
rheumatoid arthritis, which claim is inextricably intertwined with
his claim for an increased rating for rheumatoid arthritis of
multiple joints. The Board finds that an opinion should be sought
from an appropriate specialist on the question of whether
rheumatoid arthritis has caused or aggravated osteoarthritis of
peripheral joints. 38 C.F.R. 3.310(a) (1998); Allen v. Brown, 7
Vet. App. 439, 448 (1995).

In his letter of July 1998, the veteran also asserted that he has
a disorder of the stomach, manifested by severe pain, which is
related to rheumatoid arthritis. The Board finds that an opinion
should be obtained from an appropriate specialist on the

- 9 -

question of whether rheumatoid arthritis has caused or aggravated
a gastrointestinal disorder.

With reference to the veteran's claim for an increased evaluation
for arthritis of the cervical spine, with radiculopathy, the Board
notes that the veteran has stated that he is seeking a rating of 60
percent for that disability. For a rating of 60 percent, Diagnostic
Code 5293 requires that intervertebral disc syndrome be manifested
by neurological findings appropriate to the site of the diseased
disc. Degenerative disc disease of the veteran's cervical spine was
reported at a VA examination in February 1990, and service
connection is in effect for cervical spine radiculopathy.

While this case was previously in remand status, the veteran was
seen for treatment purposes in August 1997 by a VA physician, who
found radicular pain in both lower extremities secondary to
cervical spine degenerative joint disease. However, the VA
specialist in orthopedics who examined the veteran in January 1998
stated that, "cervical radiculopathy has not been demonstrated, but
if this statement is contested by the patient, a CT scan or MRI of
the cervical spine is recommended."

The Court has held that VA's duty to assist the veteran in the
development of facts pertinent to a well-grounded claim includes
arranging for a diagnostic test which is recommended by VA's own
examining physician. Hyder v. Derwinski, 1 Vet. App. 221, 224-25
(1991). The Board therefore finds that there must be a further
examination of the veteran, to include a CT (computerized
tomography) scan or MRI (magnetic resonance imaging), in order to
determine whether he currently suffers from neurological findings,
such as radiculopathy, associated with degenerative disc disease
and degenerative joint disease of the cervical spine.

In his letter of July 1998, the veteran also claimed to have
headaches and dizziness associated with his service-connected
cervical spine disorder. The physician or physicians who examine
the veteran on remand should make findings and comments on that
medical issue.

10-

Accordingly, this case is REMANDED to the RO for the following:

1. The RO should obtain copies of any records of treatment of the
veteran at VA facilities for rheumatoid arthritis of multiple
joints and cervical arthritis, with radiculopathy, since January
1998.

2. The RO should request that the VA rheumatologist who examined
the veteran in January 1998, if available, offer an opinion as to
whether rheumatoid arthritis of multiple joints has caused or has
aggravated osteoarthritis of peripheral joints. She should also
comment on the functional impairment imposed on the veteran in his
daily activities by rheumatoid arthritis of multiple joints and
osteoarthritis of peripheral joints. In the event that the
specialist in rheumatology who examined the veteran in January 1998
is not available, the RO should arrange for another specialist in
rheumatology to examine the veteran and provide the requested
opinions.

3. The RO should also arrange for the veteran to be examined by a
specialist in neurology, who should review a copy of this REMAND
and the veteran's medical records in the claims file. A CT scan or
MRI of the veteran's cervical spine, and any other indicated
diagnostic tests, should be performed. The neurologist should
determine: whether arthritis of the cervical spine is currently
manifested by radiculopathy or other neurological findings; and
whether claimed headaches and dizziness are manifestations of
arthritis of the cervical spine. The neurological examiner should
also

comment on the functional impairment, if any, imposed on the
veteran in his daily activities by symptomatology associated with
arthritis of the cervical spine.

4. The RO should also arrange for an appropriate specialist to
examine the veteran and offer an opinion on the question of whether
rheumatoid arthritis has caused or aggravated a gastrointestinal
disorder.

5. Prior to the examinations, the RO should advise the veteran
that, when a claimant, without good cause, fails to report for a
necessary VA examination, a claim for an increased rating shall be
denied. 38 C.F.R. 3.655.

6. Upon receipt of the reports by the medical specialists, the RO
should review them for completeness and, if the questions posed
above have not been answered in full, return the reports to the
physicians for completion.

Following completion of these actions, the RO should review the
evidence and determine whether the veteran's claims for increased
ratings for rheumatoid arthritis of multiple joints and arthritis
of the cervical spine, with radiculopathy, may now be granted. If
the decision remains adverse to the veteran, he should be provided
with an appropriate supplemental statement of the case and an
opportunity to respond thereto. The case should then be returned to
the Board for further appellate consideration. The purposes of this
REMAND are to assist the veteran in the development of facts
pertinent to his claims and to obtain clarifying medical
information. By this RE@D the Board intimates no opinion as to the
ultimate disposition of the appeal. No action is required of the
veteran until he receives further notice from the RO.

- 12 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

BRUCE KANNEE 
Member, Board of Veterans' Appeals

- 13 -


